Case 1:20-cv-04601-AMD-PK Document 22 Filed 12/14/20 Page 1 of 6 PageID #: 146

                     KUTNER FRIEDRICH, LLP
                          950 THIRD AVENUE 11TH FLOOR
                               NEW YORK, NY 10022
   Telephone (212) 308-0210                          Facsimile (212) 308-0213


                                        December 14, 2020

   Via ECF
   Hon. Ann M. Donnelly
   District Court Judge
   Eastern District of New York
   United States Courthouse
   225 Cadman Plaza
   Brooklyn, NY 11201


                   Re:     Vsevolod Garanin vs. Elliot Vayner, M.D. et al
                           20-CV-4601 (AMD) (PK)

   Dear Judge Donnelly:

   I represent the defendants Elliot Vayner, M.D, Jenny Vayner and Sunshine Pediatric, P.C.
   in the above matter, I write pursuant to Local Rule 7.1(d) and Rule 4(A)[i] of the Court’s
   Individual Rules of Practice for a pre-motion conference. The defendant’s ask the Court
   for permission to move for dismissal of the complaint under FRCP 12(b)[6]. Plaintiff
   claims jurisdiction in this lawsuit under 42 USC §§1983, 1985 and 45 CFR 164.502(g).

   The defendants are entitled to dismissal for lack of subject matter jurisdiction on the
   ground that plaintiff’s amended complaint does not involve a federal question invoking
   the jurisdiction of this court under 28 U.S.C. §1331 and the defendant was not acting
   under color of state law in order to invoke §1983. 1 As such, The defendants seek
   dismissal pursuant to FRCP §12(b)[6] on the ground that this court does not have subject
   matter jurisdiction in this matter because none of the defendants were acting under color
   of state law with regard to the allegations in the amended complaint. In addition, the
   defendants seek dismissal of plaintiff’s civil conspiracy to deny him of his civil rights on
   the ground that there is no plausible claim pled in the complaint.

                                 GROUNDS FOR DISMISSAL

   Plaintiff is required to plead “enough facts to state a claim to relief that is plausible on its
   face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Assuming all

   1
     The legal standards applicable to a FRCP 12(c) motion are the same as those applied to
   a FRCP 12(b)(6) motion to dismiss. Bank of New York v. First Millennium, Inc., 607
   F.3d 905, 922 (2d Cir. 2010). To survive a FRCP 12(b)(6) motion, "a complaint must
   contain sufficient factual matter, accepted as true, to state a claim to relief that is
   plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Case 1:20-cv-04601-AMD-PK Document 22 Filed 12/14/20 Page 2 of 6 PageID #: 147

   GARANIN v VAYNER 20-cv-4601(PK) (AMD)                                            Page        2


   allegations contained in the complaint to be true, the complaint will only have facial
   plausibility “when the plaintiff pleads factual content that allows the court to draw the
   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
   Iqbal, 556 U.S. 662, 678 (2009). Notwithstanding that "[w]here, as here, the complaint
   was filed pro se, it must be construed liberally to raise the strongest arguments it
   suggests… a pro se complaint must state a plausible claim for relief." Walker v. Schult,
   717 F.3d 119, 124 (2d Cir. 2013) (internal citations, quotation marks, and brackets
   omitted).2
                                        BACKGROUND

   Plaintiff is the biological father of two children who are patients of the defendant Elliot
   Vayner, M.D. a pediatrician in private practice on Staten Island. It is undisputed that the
   children identified in the amended complaint reside with their biological mother who has
   been making all healthcare decisions and is the primary caregiver and the individual who
   brings the children for their office visits with the defendant.

   Plaintiff, a resident of New Jersey3, claims that the defendant Dr. Vayner has violated his
   civil rights by not providing him with copies of his children’s medical records or
   discussing his childrens medical condition.4 Plaintiff claims that the defendant has
   conspired with the childrens’ mother to deprive him of his civil rights under 28 USC
   §1985. In addition, the amended complaint alleges a violation of 45 CFR §164.502(g)5.

   The amended complaint sets for three counts. Count I is an attempt to describe a
   violation of plaintiff’s 14th Amendment rights to substantive due process; Count II alleges
   a violation of the plaintiff’s 14th amendment right to equal protection; Count III alleges
   violations of federal regulations governing the administration of the Health Care
   Portability and Accountability Act of 1996 (P.L. 104-91; 42 USC §1320d-6; 45 CFR
   §164.502(g)).




   2
     A claim has facial plausibility when the defendant pleads factual content that allows the
   court to draw the reasonable inference that the defendant is liable for the misconduct
   alleged. Applying the plausibility standard is “a context specific task that requires the
   reviewing court to draw on its judicial experience and common sense.” Software for
   Moving, Inc. v. Frid, 09 CIV 4341 DLC, 2010 WL 2143670 (S.D.N.Y. May 27, 2010)
   3 Plaintiff made the conscious decision not claim diversity jurisdiction under 28

   USC §1332
   4 As of this writing plaintiff has received copies of his childrens medical records and

   has discussed by telephone their care and condition with the defendant.
   5 45 CFR §164.502(g) concerns the requirement under HIPAA that a parent has a

   right to make medical decisions on behalf of his children. The rule is enforced by the
   Department of Health and Human Services Office for Civil Rights and does not give
   rise to a private right of action.
Case 1:20-cv-04601-AMD-PK Document 22 Filed 12/14/20 Page 3 of 6 PageID #: 148

   GARANIN v VAYNER 20-cv-4601(PK) (AMD)                                               Page       3


                   LEGAL ARGUMENT IN SUPPORT OF DISMISSAL
                         OF THE AMENDED COMPLAINT

          1.      THE DEFENDANT, A PEDIATRICIAN IN PRIVATE PRACTICE,
                  IS NOT A STATE ACTOR FOR PURPOSES OF §1983

   It is well settled that a §1983 plaintiff bears the burden of showing state action on the part
   of the defendant. Tancredi v. Metro. Life Ins. Co., 316 F.3d 308, 312 (2d Cir.
   2003); Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 531 U.S. 288, 295
   n.2, 121 S. Ct. 924 (2001). Here, plaintiff has failed to meet his burden.6

   To state a claim under § 1983, a plaintiff must allege the violation of a right secured by
   the Constitution and laws of the United States." West v. Atkins, 487 U.S. 42, 48 (U.S.
   1988) and that the alleged deprivation such right was committed by a person acting under
   color of state law." West, 487 U.S. at 48. It is well settled that a defendant acts under
   color of state law when he exercises `some right or privilege created by the State . . . or
   by a person for whom the State is responsible,' and is 'a person who may fairly be said to
   be a state actor. Adickes v. S. H. Kress Co., 398 U.S. 144, 150 (1970); Lugar v.
   Edmondson Oil Co., 457 U.S. 922, 937 (1982).

   Plaintiff is under the mistaken belief that because Dr. Vayner is licensed by the State of
   New York to practice medicine, he is therefore acting under color of state law for
   purposes of §1983. This is contrary to our case law. The mere fact that a business is
   subject to state regulation does not by itself convert its action into that of the State for
   purposes of the Fourteenth Amendment. Jackson v. Metro. Edison Co., 419 U.S. 345,
   350. Furthermore, as Judge Gleason wrote in Bernazard v Bartsich 15-cv-945 (JG)
   (2016): “Private physicians are generally not state actors, especially where
   the physician is not performing a function traditionally reserved for the state and where
   the physician was not under contract with the State to provide medical
   services."); Koulkina v. City of New York, 559 F. Supp. 2d 300, 320 (S.D.N.Y. 2008) (a
   private physician not state actor when he merely provided treatment in accordance with
   his professional medical judgment and was not under a state contract); Vazquez
   v. Marciano, 169 F. Supp. 2d 248, 253-54 (S.D.N.Y. 2001)

   As to private entities, they act under state law for § 1983 purposes when "(1) the State
   compelled the conduct [the 'compulsion test'], (2) there is a sufficiently close nexus
   between the State and the private conduct [the 'close nexus test' or 'joint action test'], or
   (3) the private conduct consisted of activity that has traditionally been the exclusive
   prerogative of the State [the 'public function test']. Hogan v. A.O. Fox Mem'l Hosp., 346
   F. App'x 627, 629 (2d Cir. 2009) (summary order) (citing Sybalski v. Indep. Grp. Home
   Living Program, Inc., 546 F.3d 255, 257 (2d Cir. 2008)). This case fails on all three teats.



   6 It is worth noting that none of the parties to this lawsuit are “state actors”. Jenny Vayner
   is the wife of Dr. Vayner who assists in the management of his practice. Eirena
   Bykhovksy is the children’s mother and Olga Bykhovsky is the children’s grandmother.
Case 1:20-cv-04601-AMD-PK Document 22 Filed 12/14/20 Page 4 of 6 PageID #: 149

   GARANIN v VAYNER 20-cv-4601(PK) (AMD)                                               Page     4


   Defendant Vayner is a physician in private practice in Richmond County. He is not
   “compelled” by the state to render pediatric care to the plaintiff’s children. He has no
   legally cognizable connection to the City government or the State of New York to
   establish a “sufficiently close nexus” between himself and the state nor is he acting on
   behalf of the. state in caring for the plaintiff’s children. His treatment of the children does
   not constitute an activity that has traditionally been left to the state. Dr. Vayner did not
   see the children in the setting of a clinic that receives federal or state funding nor does
   plaintiff claim that the defendant assumed the duties of the state in rendering pediatric
   care to his children. The children were not in state care but were living at home with their
   mother. Plaintiff claims mothing more than the defendant did not comply with his request
   to see his children’s medical records which is a violation of his rights under the 14th
   Amendment. This claim must fail as the defendant was not acting under color of state
   law.

          2.      PLAINTIFF’S CLAIM UNDER 28 U.S.C. §1331 MUST FAIL
                  AS THERE IS NO FEDERAL QUESTION RAISED

   Plaintiff claims jurisdiction under 28 USC §1331 (federal question) by bootstrapping an
   alleged violation of the Code of Federal Regulations implementing the privacy provisions
   of the Health Insurance Portability and Accountability Act (HIPAA). Ordinarily, to have
   federal question jurisdiction, the plaintiff's amended complaint must be a well-pleaded
   one. This means that the plaintiff's amended                                           must
   contain the references to the federal question and the federal issue evoked. A plaintiff
   properly invokes §1331 jurisdiction when he pleads a colorable claim “arising under” the
   Constitution. Specifically, plaintiff claims in Count II that the defendant has violated a
   provision of the Code of Federal Regulations established to implement.

   Respectfully, courts have an independent obligation to determine whether subject matter
   jurisdiction exists. Ruhrgas AG v. Marathon Oil Co., 526 U. S. 574, 583 (1999). Thus
   “[w]henever it appears by suggestion of the parties or otherwise that the court lacks
   jurisdiction of the subject matter, the court shall dismiss the action.” Kontrick v. Ryan,
   540 U. S. 443, 455 (2004). Moreover, a claim invoking federal-question jurisdiction may
   be dismissed for want of subject-matter jurisdiction if it is not colorable, i.e., if it is
   immaterial and made solely for purpose of obtaining jurisdiction or is wholly
   insubstantial and frivolous. See generally Arbaugh v. Y&H Corp. 546 U.S. 500, 126 S.Ct.
   1235.

   Here, the plaintiff has asserted a right under New York common law, not federal. The
   Family court act does not, as he believes, give him, as a non-custodial biological parent,
   a statutory right to obtain his children’s medical records as distinguished from hnis right
   to visitation of with his children. Rather, the decisional law in New York has recognized
   such a right. Regardless, the claim is now moot since Mr. Garanin was given his
   children’s medical records and continues to receive updated records. Dr. Vayner, despite
   having been sued, has also spoken by telephone with Mr. Garanin about the children’s
   health and continues to do so.
Case 1:20-cv-04601-AMD-PK Document 22 Filed 12/14/20 Page 5 of 6 PageID #: 150

   GARANIN v VAYNER 20-cv-4601(PK) (AMD)                                             Page     5


          3.      PLAINTIFF CANNOT CLAIM JURISDICTION UNDER 42 U.S.C.
                  §1985 AS HE HAS FAILED TO SUFFICIENTLY ESTABLISH A
                  CONSPIRACY TO DEPRIVE HIM OF A PROTECTED RIGHT

   Without conceding that unlimited access to his children’s medical records is a civil right
   within the ambit of §1985 the complaint fails under the well pleaded complaint rule
   enunciated in the defendants cannot conspire to deny him of a constitutionally protected
   civil right that does not, in fact, exist. constitutional right under §1985.7 Moreover,
   §1985 clearly requires plaintiff to set forth facts constituting a conspiracy. Here, the
   amended complaint fails sufficiently describe. the alleged conspiracy. All that can be
   discerned from the complaint is that that Dr. Vayner did not give plaintiff his children’s
   records quickly enough. Plaintiff, who now has the records, cannot be heard to argue that
   the failure to provide him with copies of his children’s records in a timely manner was
   the overt act in this alleged conspiracy especially in view of the fact that he has received
   the records.

   Furthermore, the language and legislative history of § 1985(3) establishes that it requires
   “some racial, or perhaps otherwise class-based, invidiously discriminatory animus behind
   the conspirators’ action.” United Board of Carpenters v. Scott, 463 U.S. 825, 826, 103 S.
   Ct. 3352, 3355 (1983),citing Griffin v. Breckenridge, 403 U.S. 88, 102, 91 S. Ct. 1790,
   1798 (1971). Plaintiff’s complaint does not substantiate such a claim other than his
   conclusory statement that he is being treated differently than other fathers.


          4.      THERE IS NO 14TH AMENDMENT VIOLATION
                  TO SUPPORT COUNT II OF THE COMPLAINT

   Count II of the complaint fails as it is based on the same fatal flaw as the entire
   complaint, i.e. the attempt to invoke the jurisdiction of this court under 42 U.S.C. §1983.
   In fact, Count II makes no sense. Plaintiff is claiming that he was denied substantive due
   process by the defendants. The broad unfounded allegation that “the defendant has
   engaged in intentional, purposeful, unequal and discriminatory enforcement of the States
   laws, ordinances policies and procedures against the plaintiff is unsupportable. Dr.
   Vayner is a private citizen he is not engaged in the enforcement of the “state’s laws
   ordinances policies and procedures.” Dr. Vayner does not enforce the New York Public
   Health Law, the NYS Department of Health enforces the NY Public Health law.

   Notwithstanding that the allegations make no sense, plaintiff has been given a copy of the
   records of both children as well as an opportunity to speak with the defendant. His main




   7
     For example, §1985 (3), in pertinent part, prohibits conspiracies by two or more people
   to deprive a person of a legally protected constitutional right. See 42 U.S.C. 1985(3)
Case 1:20-cv-04601-AMD-PK Document 22 Filed 12/14/20 Page 6 of 6 PageID #: 151

   GARANIN v VAYNER 20-cv-4601(PK) (AMD)                                             Page      6


   complaint appears to be that it took too long. This claim does not give rise to a federal
   question or a violation of the 14th Amendment. 8

          5.      COUNT III OF THE COMPLAINT FAILS BECAUSE
                  THERE IS NO CIVIL REDRESS FOR A VIOLATION
                  OF THE REGULATIONS ADMINISTERING HIPAA

   Count III of the complaint alleges that the defendant has violated the regulation
   governing the administration of the Health Insurance Portability and Accountability Act
   (HIPAA). The regulation in question, 45 CFR §164.502 (g) concerns the obligation of a
   covered entity to provide medical records to a personal representative.

   No one is disputing the right of a biological father to be interested in his children’s
   health. However, whether he is “involved” as that term is used under the HIPAA
   regulations is a totally different question. Regardless, neither HIPAA itself nor the
   regulations promulgated by the Secretary of Health & Human Services creates a private
   right of action.

   HIPAA is enforced by the Office of Civil Rights of the Department of Health and Human
   Services and has the authority to order the payment of a fine for violation of the
   regulation. A citizen is not entitled to bring a lawsuit for such a violation. “Congress did
   not intend to create a private right of action through which individuals can enforce
   HIPAA's provisions. See e.g. Barnes v. Glennon, No. 05–CV–0153, 2006 WL 2811821,
   at *5 (N.D.N.Y. Sep. 28, 2006) “No where does this statute, either explicitly or
   implicitly, confer to private individuals a right of enforcement” Univ. of Colorado Hosp.
   Auth. v Denver Publishing Co. 340 F. Supp.2d 1142 (D. Colo 2004) (finding no evidence
   that Congress intended to create a private right of action under HIPAA) Pecou v.
   Forensic Comm. Pers., No. 06-CV-3714 SJF, 2007 WL 1490450, at *2 (E.D.N.Y. Jan. 5,
   2007), on reconsideration, No. 06-CV-3714 SJF, 2007 WL 1774693 (E.D.N.Y. June 18,
   2007).

   Thank you for your kind consideration of this application.


                                  Very truly yours,

                                  KUTNER FRIEDRICH, LLP

                                  Charles Kutner
                                  CHARLES E. KUTNER (CK8360)



   8
    Unfortunately, when Mr. Garanin made his request we were in the midst of a pandemic
   and the doctor’s office was affected. Hours and staff were curtailed and processing
   medical records was not a priority.
